 

Exhibit 10.1

AMENDMENT NO. 5 TO MASTER REPURCHASE AND SECURITIES CONTRACT

 

AMENDMENT NO. 5 TO MASTER REPURCHASE AND SECURITIES CONTRACT, dated as of April
18, 2019 (this “Amendment”) by and between TPG RE FINANCE 11, LTD., an exempted
company incorporated with limited liability under the laws of the Cayman Islands
(“Seller”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Buyer”).  Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Repurchase Agreement (as defined
below).

RECITALS

WHEREAS, Seller and Buyer are parties to that certain Master Repurchase and
Securities Contract, dated as of May 25, 2016 (as amended by that certain
Amendment No. 1 to Master Repurchase and Securities Contract, dated as of
September 21, 2016, as further amended by that certain Amendment No. 2 to Master
Repurchase and Securities Contract, dated as of December 22, 2016, as further
amended by that certain Amendment No. 3 to Master Repurchase and Securities
Contract, dated as of June 8, 2017, as further amended by that certain Amendment
No. 4 to Master Repurchase and Securities Contract, dated as of May 4, 2018, as
amended hereby and as further amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Repurchase Agreement”); and

WHEREAS, Seller and Buyer have agreed, subject to the terms and conditions
hereof, that the Repurchase Agreement shall be amended as set forth in this
Amendment; and TPG RE Finance Trust Holdco, LLC (“Guarantor”) has agreed,
subject to the terms and conditions hereof, to make the acknowledgements set
forth herein.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer hereby agree as follows:

SECTION 1.    Repurchase Agreement Amendments.  The Repurchase Agreement is
hereby amended as follows:

(a)     Article 2 of the Repurchase Agreement is hereby amended by inserting the
following new definitions in correct alphabetical order:

 

“Beneficial Ownership Certification”: A certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation in a form as agreed
to by Buyer.

 

“Beneficial Ownership Regulation”:  Means 31 C.F.R. § 1010.230.

 

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

 

 

--------------------------------------------------------------------------------

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Fifth Amendment Effective Date”:  April 18, 2019.

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

(b)     The defined term “Funding Expiration Date”, as set forth in Article 2 of
the Repurchase Agreement, is hereby amended by deleting the date “May 25, 2019”
and inserting the date “April 18, 2022” in lieu thereof.

(c)     The defined term “Maturity Date”, as set forth in Article 2 of the
Repurchase Agreement, is hereby amended by deleting the date “May 25, 2019” and
inserting the date “April 18, 2022” in lieu thereof.

(d)     Section 3.06 of the Repurchase Agreement is hereby amended by adding the
following new clause (vi) to the end of the second sentence thereof immediately
preceding the period:

 

“and (vi) if requested by Buyer, Seller shall have delivered to Buyer a new or
updated Beneficial Ownership Certification, as applicable, in relation to Seller
to the extent that Seller qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation”

(e)     Article 7 of the Repurchase Agreement is hereby amended by inserting the
following new Section 7.21 in correct numerical order:

 

“Section 7.21Beneficial Ownership Certification.  The information included in
each Beneficial Ownership Certification is true and correct in all respects.”

(f)     Article 8 of the Repurchase Agreement is hereby amended by inserting the
following new Section 8.17 in correct numerical order:

 

“Section 8.17Beneficial Ownership.  To the extent that Seller is a “legal entity
customer” under the Beneficial Ownership Regulation, Seller shall promptly give
notice to Buyer of any change in the information provided in any Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified therein and shall promptly deliver an updated Beneficial
Ownership Certification to Buyer.”

(g)     Section 18.15(b) of the Repurchase Agreement is hereby amended by
inserting the following new clause at the end thereof immediately preceding the
period:

 

“, including, but not limited to, any information required to be obtained by
Buyer pursuant to the Beneficial Ownership Regulation”.

2

--------------------------------------------------------------------------------

 

(h)     Article 18 of the Repurchase Agreement is hereby amended by inserting
the following new Section 18.25 at the end thereof in correct numerical order:

 

“Section 18.25  Recognition of the U.S. Special Resolution Regimes

 

(a) In the event that Buyer becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer from Buyer of this Agreement and/or the
Repurchase Documents, and any interest and obligation in or under this Agreement
and/or the Repurchase Documents, will be effective to the same extent as the
transfer would be effective under the U.S. Special Resolution Regime if this
Agreement and/or the Repurchase Documents, and any such interest and obligation,
were governed by the laws of the United States or a state of the United States.

 

(b) In the event that Buyer or a BHC Act Affiliate of Buyer becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under this
Agreement and/or the Repurchase Documents that may be exercised against Buyer
are permitted to be exercised to no greater extent than such Default Rights
could be exercised under the U.S. Special Resolution Regime if this Agreement
and/or the Repurchase Documents were governed by the laws of the United States
or a state of the United States.”

SECTION 2.     Conditions Precedent.  This Amendment shall become effective on
the date hereof provided that (a) this Amendment is duly executed and delivered
by each of Seller, Buyer and Guarantor, (b) Seller and Buyer have executed and
delivered that certain Amendment No. 6 to Fee and Pricing Letter, dated as of
the date hereof, by and between Seller and Buyer, (c) outside counsel to Seller
and Guarantor have delivered to Buyer updated copies of each of the legal
opinions which were originally delivered to Buyer on May 25, 2016, each in form
and substance acceptable to Buyer and its counsel and (d) Buyer shall have
received payment from Seller of the respective Structuring Fee and Draw Fee
installments that are due on the date hereof.

SECTION 3.     Representations and Warranties.  On and as of the date first
above written, Seller hereby represents and warrants to Buyer that (a) it is in
compliance with all the terms and provisions set forth in the Repurchase
Agreement on its part to be observed or performed, (b) after giving effect to
this Amendment, no Default or Event of Default under the Repurchase Agreement
has occurred and is continuing, and (c) after giving effect to this Amendment,
the representations and warranties contained in Article 9 of the Repurchase
Agreement are true and correct in all respects as though made on such date
(except for any such representation or warranty that by its terms refers to a
specific date other than the date first above written, in which case it shall be
true and correct in all respects as of such other date).

SECTION 4.     Acknowledgments of Guarantor.  Guarantor hereby acknowledges the
execution and delivery of this Amendment by Seller and Buyer and agrees that it
continues to be bound by that certain Amended and Restated Guarantee Agreement,
dated as of May 4, 2018 (as may be amended, restated, supplemented or otherwise
modified from time to time, the “Guarantee Agreement”), made by Guarantor in
favor of Buyer, notwithstanding the execution and delivery of this Amendment and
the impact of the changes set forth herein.

3

--------------------------------------------------------------------------------

 

SECTION 5.     Limited Effect.  Except as expressly amended and modified by this
Amendment, the Repurchase Agreement and each of the other Repurchase Documents
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms; provided, however, that upon the date hereof, (a)
all references in the Repurchase Agreement to the “Repurchase Documents” shall
be deemed to include, in any event, this Amendment, and (b) each reference to
the “Repurchase Agreement” in any of the Repurchase Documents shall be deemed to
be a reference to the Repurchase Agreement as amended hereby.

SECTION 6.     No Novation, Effect of Agreement.  The parties hereto have
entered into this Amendment solely to amend the terms of the Repurchase
Agreement and do not intend this Amendment or the transactions contemplated
hereby to be, and this Amendment and the transactions contemplated hereby shall
not be construed to be, a novation of any of the obligations owning by Seller,
Guarantor or any of their respective affiliates (the “Repurchase Parties”) under
or in connection with the Repurchase Agreement or any of the other Repurchase
Documents.  It is the intention of each of the parties hereto that (i) the
perfection and priority of all security interests securing the payment of the
obligations of the Repurchase Parties under the Repurchase Agreement are
preserved and (ii) the liens and security interests granted under the Repurchase
Agreement continue in full force and effect.

SECTION 7.     Counterparts.  This Amendment may be executed in counterparts,
each of which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (.PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 8.     Costs and Expenses.  Seller shall pay Buyer’s reasonable actual
out of pocket costs and expenses incurred in connection with the preparation,
negotiation, execution and consummation of this Amendment in accordance with the
Repurchase Agreement.  

SECTION 9.     Submission to Jurisdiction.  Each party irrevocably and
unconditionally (i) submits to the non-exclusive jurisdiction of any United
States Federal or New York State court sitting in Manhattan, and any appellate
court from any such court, solely for the purpose of any suit, action or
proceeding brought to enforce its obligations under this Amendment or relating
in any way to this Amendment and (ii) waives, to the fullest extent it may
effectively do so, any defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court and any right of jurisdiction on
account of its place of residence or domicile.

To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Amendment or relating in any way to this Amendment.

4

--------------------------------------------------------------------------------

 

The parties hereby irrevocably waive, to the fullest extent each may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding and irrevocably consent to the service of any summons and complaint
and any other process by the mailing of copies of such process to them at their
respective address specified in the Repurchase Agreement.  The parties hereby
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Section 9 shall affect the right
of Buyer to serve legal process in any other manner permitted by law or affect
the right of Buyer to bring any action or proceeding against Seller or its
property in the courts of other jurisdictions.

SECTION 10.     WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AMENDMENT.

SECTION 11.     GOVERNING LAW.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AMENDMENT. 

[Signature Pages to Follow]

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BUYER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association

 

By:

 

/s/ Allen Lewis

Name:

 

Allen Lewis

Title:

 

Managing Director

 

SELLER:

 

TPG RE FINANCE 11, LTD.,
an exempted company incorporated with limited liability under the laws of the
Cayman Islands

 

By:

 

/s/ Matthew Coleman

Name:

 

Matthew Coleman

Title:

 

Vice President

 

 

 

[Signature Page to Amendment No. 5 to Master Repurchase and Securities Contract]

--------------------------------------------------------------------------------

 

Acknowledged:

 

TPG RE FINANCE TRUST HOLDCO, LLC, a Delaware limited liability company, in its
capacity as Guarantor, and solely for purposes of acknowledging and agreeing to
Section 1(h) and Section 4 of this Amendment:

 

By:

 

/s/ Matthew Coleman

Name:

 

Matthew Coleman

Title:

 

Vice President

 

 

 

[Signature Page to Amendment No. 5 to Master Repurchase and Securities Contract]